DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 8,876,531).
As to claim 12, Lee teaches a dental bridge (bridge 2), comprising: a first bonding pad (left curved surface 7); a second bonding pad (right curved surface 7) spaced from the first bonding pad (as illustrated in Fig 1); a rigid wire having a first end and a second end, the first end is fixed to the first bonding pad and the second end is fixed to the second bonding pad (as illustrated, the bridge and associated material on its wings connects the left curved surface to the right curved surface); a pontic attachment structure (bridge 2) fixed to the rigid wire between the first bonding pad and the second bonding pad (as illustrated); and an artificial tooth secured to the pontic attachment structure (artificial tooth 1 is attached to the bridge 2).
As to claim 13, Lee teaches the dental bridge of claim 12, wherein the first bonding pad (left curved surface 7), the second bonding pad (right curved surface 7), the rigid wire (the unlabeled parts the connect the curved surfaces and the bridge 2), and the pontic attachment structure (bridge 2) form a unitary, one-piece construction (as illustrated. There is no suggestion in Lee the curved surfaces 7 and bridge 2 are separable parts).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8,876,531) in view of Adam et al. (US 5,711,665).
As to claim 1, Lee teaches a dental bridge (bridge 2), comprising (see Fig 1): a first bonding pad (left curved surface 7); a second bonding pad (right curved surface 7) spaced from the first bonding pad (as illustrated); a rigid wire having a first end and a second end (as illustrated, the bridge 2 itself extends from the left curved surface 7 to the right curved surface 7), the first end is fixed to the first bonding pad and the second end is fixed to the second bonding pad (as illustrated); and an artificial tooth (artificial tooth 1) secured to the rigid wire between the first bonding pad and the second bonding pad (the bridge 2 has a coupling hole into which the protrusion 4 of the tooth 1 fits and is secured).
Lee does not teach a first bonding pad having a plurality of apertures extending completely therethrough; or the second bonding pad having a plurality of apertures extending completely therethrough.
Rather, the curved surfaces 7 are suggested to be retained on healthy teeth T without a plurality of apertures. However, in the orthodontic appliance field, it was known at the time the invention was effectively filed to provide for an aperture extending completed through the bonding pad in a thickness direction of the bonding pad. See Adam which teaches a bracket 20 having a passage 36. The passage is useful for allowing adhesive to be light cured via a curing unit, as illustrated at Fig 9. See also Col 3 lines 4-17 which describes a method of partially curing adhesive under a bracket while allowing for the removal of uncured adhesive adjacent to a bracket.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for an aperture extending completely through the bonding pad in a thickness direction of the curved surface 7 of Lee as taught by Adam. Such a person would have been motivated to do so in order to practice the light-curing method of Adam Col 3 lines 4-17. See also MPEP § 2143 I A which discusses the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.
As for the limitations “plurality” of apertures, in one interpretation, the single passage 36 of Adam meets the limitation “plurality.” 
In another interpretation, a single passage does not meet the limitation “plurality.” In this case, the introduction of more than one aperture where a single aperture already exists is considered a mere obvious design choice, useful for more completely curing adhesive, which fails to patentably distinguish over the prior art of Lee in view of Adam.
As to claim 2, Lee in view of Adam teaches the dental bridge of claim 1, further comprising a pontic attachment structure (as shown in Fig 3, Lee teaches a bridge 2 having a coupling hole 5) fixed to the rigid wire between the first bonding pad and the second bonding pad (as illustrated in Lee Fig 1), and the artificial tooth is secured to the pontic attachment structure (Lee Col 3 lines 54+: “As shown in FIGS. 1 and 2, while the artificial tooth 1 having a front surface larger than a width of space formed by the teeth T of both sides of the tooth extraction portion are formed is obliquely inserted into the coupling hole 5 of the bridge 2 by the coupling protrusion 4 of the coupling member installed at a rear surface of the artificial tooth 1, the latch piece 3 is latched and fixed to an upper end portion of the bridge 2, and the binder B is injected into the rear side of the coupling hole 5 and thus the coupling protrusion 4 is adhered and fixed.”).
As to claim 3, Lee in view of Adam teaches the dental bridge of claim 2, wherein the first bonding pad, the second bonding pad, the rigid wire, and the pontic attachment structure form a unitary, one-piece construction (as illustrated. There is no suggestion in Lee the curved surfaces 7 and bridge 2 are separable parts).
As to claim 6, Lee in view of Adam teaches the dental bridge of claim 2, but does not teach the pontic attachment structure comprises a male support post, and the artificial tooth includes a female mount that receives the male support post. 
Rather, the configuration of male support post is reversed, such that Lee teaches the artificial tooth has a male support post while the bridge 2 includes a female mount. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed as a matter of a design choice in view of Lee to have chosen which of the components includes a male post and female mount. Applicant does not disclose that having the male post on the pontic attachment structure is for any specific purpose or achieves any specific goal which would not also be achieved by the reverse configuration. Moreover, it appears that the connection between tooth and pontic would perform equally well with either configuration. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Lee such that the pontic attachment structure comprises a male support post, and the artificial tooth includes a female mount that receives the male support post because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Lee in view of Adam.
Claims 4, 5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Adam as applied to claims 2 and 1 above respectively, and further in view of Beeby (US 2015/0093719).
As to claim 4, Lee in view of Adam teaches the dental bridge of claim 2, but does not teach the first bonding pad, the second bonding pad, the rigid wire, and the pontic attachment structure are formed of metal. 
However, in the field of dental article manufacturing, it was known at the time the invention was effectively filed to form dental bridges in one piece from metal. See Beeby which teaches an additive manufacturing method for dental components, including bridges [0073]: “As will be understood, the invention is not limited to the manufacture of implant-supported abutments, but could also be used for instance in the manufacture of other types of dental restorations, such as bridges or crowns.” Beeby [0074] teaches : “As will be understood, for implant-supported abutments, the blank can be a solid piece of metal, for example titanium or a cobalt chrome alloy.”
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to form the components of Lee in view of Adam from metal as taught by Beeby. Such a person would have recognized metal is a common material from which to make dental bridges because of its high strength.
As to claim 5, Lee in view of Adam and Beeby teaches the dental bridge of claim 4, wherein the metal is a chromium-cobalt alloy (see Beeby [0074]).
As to claim 7, Lee in view of Adam teaches the dental bridge of claim 1, but does not teach a method of forming comprising: integrally forming the first bonding pad, the second bonding pad, and the rigid wire from metal as a unitary one-piece construction using an additive manufacturing process. 
However, in the field of dental article manufacturing, it was known at the time the invention was effectively filed to form dental bridges in one piece using an additive manufacturing process. See Beeby which teaches an additive manufacturing method (namely, selective laser sintering/melting) for dental components, including bridges [0073]: “As will be understood, the invention is not limited to the manufacture of implant-supported abutments, but could also be used for instance in the manufacture of other types of dental restorations, such as bridges or crowns.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used an additive manufacturing process to create the bridge of Lee in view of Adam. Such a person would have been motivated to do so in order to achieve the benefits of Beeby, which are described at [0003]: “Compared to more traditional techniques such as milling parts from billets or blanks, such techniques offer rapid manufacturing, as well as facilitate manufacturing of complex parts and can help to minimise material wastage. As a result it is becoming more desirable to manufacture parts using such techniques. Indeed, it is known to use such a technique for forming dental restorations, and in particular dental frameworks, which are typically complex bespoke parts.”
Lee in view of Adam and Beeby further teach: and thereafter attaching the artificial tooth to the rigid wire between the first bonding pad and the second bonding pad (Lee teaches attaching the artificial tooth 1 to the bridge 2 between the curved sections 7).
As to claim 8, Lee in view of Adam and Beeby teaches the method of claim 7, further comprising integrally forming a pontic attachment structure with the rigid wire between the first bonding pad and the second bonding pad (the bridge 2 having a  coupling hole 5 is formed between the curved sections ); and attaching the artificial tooth to the pontic attachment structure (Lee teaches attaching the artificial tooth 1 to the bridge 2 between the curved sections 7).
As to claims 9 and 10, Lee in view of Adam and Beeby teaches the method of claim 8, comprising forming the first bonding pad, the second bonding pad, the rigid wire, and the pontic attachment structure from metal; wherein the metal is a chromium-cobalt alloy (Beeby [0074] “As will be understood, for implant-supported abutments, the blank can be a solid piece of metal, for example titanium or a cobalt chrome alloy.” ).
As to claim 11, Lee in view of Adam and Beeby teaches the method of claim 7, but does not teach forming the pontic attachment structure as a male support post; and prior to attaching the artificial tooth, forming a female mount in a base of the artificial tooth that is sized to receive the male support post.
Rather, the configuration of male support post is reversed, such that Lee teaches the artificial tooth has a male support post while the bridge 2 includes a female mount. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed as a matter of a design choice in view of Lee to have chosen which of the components includes a male post and female mount. Applicant does not disclose that having the male post on the pontic attachment structure is for any specific purpose or achieves any specific goal which would not also be achieved by the reverse configuration. Moreover, it appears that the connection between tooth and pontic would perform equally well with either configuration. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Lee such that the pontic attachment structure comprises a male support post, and the artificial tooth includes a female mount that receives the male support post because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Lee in view of Adam.
Claims 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 12 above, and further in view of Beeby.
As to claims 14 and 15, Lee teaches the dental bridge of claim 12, but does not teach the first bonding pad, the second bonding pad, the rigid wire, and the pontic attachment structure are formed of metal; wherein the metal is a chromium-cobalt alloy. 
However, in the field of dental article manufacturing, it was known at the time the invention was effectively filed to form dental bridges in one piece from metal. See Beeby which teaches an additive manufacturing method for dental components, including bridges [0073]: “As will be understood, the invention is not limited to the manufacture of implant-supported abutments, but could also be used for instance in the manufacture of other types of dental restorations, such as bridges or crowns.” Beeby [0074] teaches : “As will be understood, for implant-supported abutments, the blank can be a solid piece of metal, for example titanium or a cobalt chrome alloy.”
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to form the components of Lee in view of Adam from metal as taught by Beeby. Such a person would have recognized metal, specifically chromium-cobalt alloy, is a common material from which to make dental bridges because of its high strength.
As to claim 17, Lee teaches the dental bridge of claim 12, but does not teach a method of forming comprising: integrally forming the first bonding pad, the second bonding pad, the rigid wire, and the pontic attachment structure from metal as a unitary one-piece construction using an additive manufacturing process.
However, in the field of dental article manufacturing, it was known at the time the invention was effectively filed to form dental bridges in one piece using an additive manufacturing process. See Beeby which teaches an additive manufacturing method (namely, selective laser sintering/melting) for dental components, including bridges [0073]: “As will be understood, the invention is not limited to the manufacture of implant-supported abutments, but could also be used for instance in the manufacture of other types of dental restorations, such as bridges or crowns.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used an additive manufacturing process to create the bridge of Lee. Such a person would have been motivated to do so in order to achieve the benefits of Beeby, which are described at [0003]: “Compared to more traditional techniques such as milling parts from billets or blanks, such techniques offer rapid manufacturing, as well as facilitate manufacturing of complex parts and can help to minimise material wastage. As a result it is becoming more desirable to manufacture parts using such techniques. Indeed, it is known to use such a technique for forming dental restorations, and in particular dental frameworks, which are typically complex bespoke parts.”
Lee in view of Beeby further teaches: and thereafter attaching the artificial tooth to the pontic attachment structure. (Lee teaches attaching the artificial tooth 1 to the bridge 2 between the curved sections 7).
As to claims 18 and 19, Lee in view of Beeby teaches the method of claim 17, comprising forming the first bonding pad, the second bonding pad, the rigid wire, and the pontic attachment structure from metal; wherein the metal is a chromium-cobalt alloy (Beeby [0074] “As will be understood, for implant-supported abutments, the blank can be a solid piece of metal, for example titanium or a cobalt chrome alloy.” ).
As to claim 20, Lee in view of Beeby teaches the method of claim 17, but does not teach forming the pontic attachment structure as a male support post; and prior to attaching the artificial tooth, forming a female mount in a base of the artificial tooth that is sized to receive the male support post.
Rather, the configuration of male support post is reversed, such that Lee teaches the artificial tooth has a male support post while the bridge 2 includes a female mount. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed as a matter of a design choice in view of Lee to have chosen which of the components includes a male post and female mount. Applicant does not disclose that having the male post on the pontic attachment structure is for any specific purpose or achieves any specific goal which would not also be achieved by the reverse configuration. Moreover, it appears that the connection between tooth and pontic would perform equally well with either configuration. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Lee such that the pontic attachment structure comprises a male support post, and the artificial tooth includes a female mount that receives the male support post because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Lee.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
As to claim 16, Lee teaches the dental bridge of claim 12, but does not teach the pontic attachment structure comprises a male support post, and the artificial tooth includes a female mount that receives the male support post.
Rather, the configuration of male support post is reversed, such that Lee teaches the artificial tooth has a male support post while the bridge 2 includes a female mount. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed as a matter of a design choice in view of Lee to have chosen which of the components includes a male post and female mount. Applicant does not disclose that having the male post on the pontic attachment structure is for any specific purpose or achieves any specific goal which would not also be achieved by the reverse configuration. Moreover, it appears that the connection between tooth and pontic would perform equally well with either configuration. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Lee such that the pontic attachment structure comprises a male support post, and the artificial tooth includes a female mount that receives the male support post because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Lee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        18 November 2022